DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Note
This Non-final Office Action withdraws and replaces the previous Non-Final Office Action.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1 and 11 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1 and 9 of U.S. Patent No. 10861067. Although the claims at issue are not identical, they are not patentably distinct from each other because claims 1 and 9 of patent 10861067 are narrower in scope and anticipate claims 1 and 11 of the current application.
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more.  
Claim 1/11 is rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. The claim recites “facilitating storage in a package level detail ("PLD") [log], a plurality of records each respectively linked with a plurality of packages, including a first PLD record identified by a first package tracking number associated with an international shipment of the good from the merchant to the customer and a second PLD record identified by a second package tracking number associated with a return shipment of the good; facilitating storage in the PLD [log] of an indication in the first PLD record of a first commercial invoice that is associated with a delivery of the international shipment of the good from the merchant to the customer, wherein the first commercial invoice is linked with the first package tracking number and a first commercial invoice number; receiving request [by] a carrier, for generating a second commercial invoice, the request comprising an identification of the first commercial invoice and an identification of the good of the first commercial invoice to be returned; Page 34 of 41 Non-Provisional Applicationgenerating the second commercial invoice to utilize for international return of the good to the merchant based on using the identification of the good in the first commercial invoice; linking the second commercial invoice with the second package tracking number; and providing the second commercial invoice along with the second package tracking number”
The limitations above, is a process that, under its broadest reasonable interpretation, covers a method of organizing a human activity. That is, the method allows for commercial or legal interactions (including agreements in the form of contracts; legal obligations; advertising, marketing or sales activities or behaviors; business relations) and managing personal behavior or relationships or interactions between people (including social activities, teaching, and following rules or instructions).
This judicial exception is not integrated into a practical application. In particular, the claim recites the following additional elements: one or more processors and a PLD database, API interface, carrier server, merchant website, server of the merchant and electronic request (claim 1 and 11) and claim 11 further reciting “at least one non-transitory computer readable storage medium” and a “processor”. Each of the additional limitations are recited at a high level of generality which amounts to no more than mere instructions to apply the exception using generic computer components. 
The claim further recites “receiving an electronic request via a communication network, at an application program interface (API) located at a carrier server, for generating a second commercial invoice”. The “receiving” step is recited at a high level of generality (i.e., as a general means of receiving data”, and amounts to mere data gathering, which is a form of insignificant extra solution activity. 
The claim further recites “providing, via the one or more processors, the second commercial invoice along with the second package tracking number through the API located at the carrier server that communicates with a corresponding API located at a server of the merchant while a customer computing device is interacting with a merchant website, wherein the second commercial invoice and the second package tracking number is provided without the carrier server interacting with the customer computing device through a selection of a link that opens a new browser window that allows the customer computing device to interact with a carrier web interface associated with the carrier server”. Based on the broadest reasonable interpretation in view the specification the “providing limitation” limitation modified by the negative “wherein” limitation is recited at a high level of generality which boils down to providing the second commercial invoice along with the second package tracking number via e-mail which amounts to outputting data. Outputting data is a form of insignificant extra solution activity.   
Accordingly, these additional elements, alone or in combination, do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea. The claim is directed to an abstract idea.
The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional elements are nothing more than mere instructions to apply the exception on a general computer. In addition, the specification of the application as published (US 2021/0110449) (paragraph 37, 53, 67-71, 82-86) does not provide any indication that the additional elements described above are anything other than generic, off the shelf computer components, and MPEP 2106.05(d)(II) indicate that mere collection or receipt and transmission of data over a network, even through an intermediary computer, is a well-understood, routine and conventional function when it is claimed in a merely generic manner (as it is here). Accordingly, a conclusion the receiving and providing step are well-understood, routine, and conventional activity is supported under Berkheimer. 
Dependent claim 2-3 and 12-13 are also directed to an abstract idea without significantly more because they further narrow the abstract idea described in relation to claim 1/11 without successfully integrating the exception into a practical application or providing significantly more limitations. 
Dependent claim 4/14 is also directed to an abstract idea without significantly more because it further narrows the abstract idea described in relation to claim 1/11 without successfully integrating the exception into a practical application (“receiving the electronic request from a computer system operated by the merchant” is recited at a high level of generality which amounts to data gathering and does not change the analysis of the “receiving” step in the independent claim) or providing significantly more limitations. 
Dependent claim 5/15 is also directed to an abstract idea without significantly more because it further narrows the abstract idea described in relation to claim 1/11 without successfully integrating the exception into a practical application (“transmitting the second commercial invoice as an attachment to the customer” is recited at a high level of generality which amounts to data output which is an insignificant extra solution activity and does not change the analysis of the “providing” step of the independent claim) or providing significantly more limitations. 
Dependent claim 6/16 is also directed to an abstract idea without significantly more because it further narrows the abstract idea (facilitating is part of the abstract idea) described in relation to claim 1/11 without successfully integrating the exception into a practical application or providing significantly more limitations. 
Dependent claim 7/17 is also directed to an abstract idea without significantly more because it further narrows the abstract idea described in relation to claim 1/11 without successfully integrating the exception into a practical application or providing significantly more limitations. 
Dependent claim 8/18 is also directed to an abstract idea without significantly more because it further narrows the abstract idea described in relation to claim 1/11 without successfully integrating the exception into a practical application (“transmitting a return processing label as a second attachment to the customer” is also recited at a high level of generality which amounts to data output which is an insignificant extra solution activity which is well understood, routine and conventional as shown in the independent claim rejection) or providing significantly more limitations. 
Dependent claim 9/19 is also directed to an abstract idea without significantly more because it further narrows the abstract idea described in relation to claim 1/11 without successfully integrating the exception into a practical application or providing significantly more limitations. 
Dependent claim 10/20 is also directed to an abstract idea without significantly more because it further narrows the abstract idea described in relation to claim 1/11 without successfully integrating the exception into a practical application (RFID tag is recited at a high level of generality which amounts to instructions of applying the abstract idea on a computer environment) or providing significantly more limitations. 
Novelty and Non-Obviousness
Examiner is unaware of any prior art, alone or in combination, which teaches the limitations of the independent claims.
The closest prior art is Chalmers (US 7,266,513). Chalmers discloses a system and method for initiating returns over a network. Chalmers discloses receiving a return request comprising the original shipment identifier and an identification of the good to be returned. However, Chalmers fails to disclose any of the other limitations in the independent claims.
The closest prior art is Kerker (US 2005/0222911). Kerker discloses a system and method for returning merchandise. Kerker discloses initiating a return merchandise request on the merchant website by inputting the invoice number of the original shipment. However, Kerker does not disclose any of the other limitations in the independent claims. 
The closest prior art is Stenz (US 2004/0267642). Stenz discloses a system to manage network based return processing. Stenz discloses initiating a merchandise return through a website form and a return authorization number. Stenz does not disclose the limitations of the independent claims. 
The closest prior art is Junger (US 6,463,421). Junger discloses a system for handling of product return transactions. Junger discloses initiating a product return via a merchant website through a return authorization form to confirm the eligibility of return. Junger does not disclose the limitations of the independent claims. 
The closest prior art is Stashluk (US 2006/0149577). Stashluk discloses a system for the customized processing of returned merchandise. Stashluk discloses initiating a return via a merchant website but does not disclose the limitations of the independent claims. 
The closest prior art is Xue-Ming Yuan, “Modeling returns of merchandise in an inventory system”, published by OR Spektrum in 1998, hereinafter Yuan. Yuan discloses a new continuous review inventory system with returns. Yuan, however, does not disclose any of the limitations of the independent claims.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to OMAR ZEROUAL whose telephone number is (571)272-7255. The examiner can normally be reached Flex schedule.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Resha Desai can be reached on (571) 270-7792. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

OMAR . ZEROUAL
Examiner
Art Unit 3628



/OMAR ZEROUAL/Primary Examiner, Art Unit 3628